Citation Nr: 0925665	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  08-26 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for prostatitis, 
currently evaluated as 40 percent disabling.

2.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to December 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from October 2007 and July 2008 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied claims for a TDIU 
and an increased rating for prostatitis, respectively.

The Veteran testified before the undersigned Veterans Law 
Judge in April 2009.  A transcript of the hearing is of 
record.

The Veteran submitted his substantive appeal for a TDIU in 
August 2008.  He subsequently filed his substantive appeal 
for an increased rating for prostatitis at the time of his 
April 2009 Travel Board hearing and gave testimony with 
respect to prostatitis at that hearing.  As such, the Board 
finds that both issues are now properly before it.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a total evaluation based upon 
TDIU is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.





FINDING OF FACT

The Veteran's prostatitis is manifested by urine 
leakage/incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for prostatitis 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.3, 4.7, 4.115a, Diagnostic Code (DC) 7527 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002); 38 C.F.R. § 3.159.  VA must notify the 
claimant (and his or her representative, if any) of any 
information and evidence not of record: (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 U.S.C. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Dingess v. Nicholson, 19 Vet. App. 473 
(2006), also held that, as the degree of disability and 
effective date of the disability are part of a claim for 
service connection, VA has a duty to notify claimants of the 
evidence needed to prove those parts of the claim.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the duty to notify, the RO's July 2008 letter 
described the evidence necessary to substantiate an increased 
rating claim, identified what evidence VA was collecting, 
requested the Veteran to send in particular documents and 
information, and identified what evidence might be helpful in 
establishing his claim.  Moreover, the July 2008 letter 
informed the Veteran of the type of evidence necessary to 
establish an effective date and a disability rating, as is 
required under Dingess, supra.  This letter was provided 
prior to the initial adjudication of the Veteran's present 
increased rating claim.  

In addition, for increased rating claims, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  If the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation -- e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. 
Vazquez-Flores, 22 Vet. App. at 43-44.

In this regard, letters dated in July 2008 and August 2008 
notified the Veteran of the evidence necessary to 
substantiate his increased rating claim, explained the 
evidence needed to establish that his service-connected 
disabilities had increased in severity, and identified what 
evidence VA would obtain and what information or evidence was 
needed from the Veteran.  As such, the Board finds that the 
notice requirements as set forth in Vazquez-Flores have been 
fully satisfied.  

Finally, VA also has a duty to assist a claimant in obtaining 
evidence to substantiate his or her claim. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Here, VA met its duty to assist 
the Veteran by retrieving the his claims folder (including 
service treatment records), obtaining the identified VA 
treatment records, and providing him with several VA 
examinations.  Although the Veteran testified that he was in 
receipt of Social Security benefits at his April 2009 Travel 
Board hearing, he clarified that these were merely retirement 
benefits and had nothing to do with his service-connected 
disabilities.  Significantly, the Veteran has not notified VA 
of any additional available relevant records with regard to 
his claim.  To the contrary, he has submitted correspondence 
as recently as March 2009 indicting that he has no further 
information or evidence to substantiate his claim.  

VA has done everything reasonably possible to assist the 
Veteran in the development of his increased rating claim.  A 
remand for further development of the claim at this time 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the Veteran and further development is 
not warranted.

II.  Increased Rating for Prostatitis

The Veteran has been service connected for prostatitis since 
August 14, 1954.  In a May 2007 rating decision, his 
noncompensable rating for prostatitis was increased to 40 
percent effective June 22, 2005.  That rating remains in 
effect to this date.  He filed the current claim for an 
increased rating in May 2007.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 require that each disability be 
reviewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  Where VA's Rating Schedule does not 
list a specific disability, the disability is rated under 
criteria where the functions affected, anatomical 
localization, and symptomatology are analogous.  38 C.F.R. § 
4.20.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

The Veteran's service-connected prostatitis has been 
evaluated pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 
7527.  Under Diagnostic Code 7527, prostate gland injuries, 
infections, hypertrophy, and postoperative residuals are 
rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  Here, the evidence clearly 
establishes that the Veteran's claimed residual of 
prostatitis is a voiding dysfunction (urinary frequency); 
there is no evidence of either renal dysfunction or urinary 
tract infection.      

In evaluating voiding dysfunction, a particular condition is 
rated as urinary incontinence, urinary frequency, or 
obstructed voiding, as follows:

Urinary incontinence:  A 20 percent evaluation is warranted 
for urine leakage/incontinence requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day; a 40 percent evaluation is warranted for urine 
leakage/incontinence requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day; and a 
60 percent evaluation is warranted for urine 
leakage/incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  38 C.F.R. § 4.115a.

Urinary frequency:  A 10 percent evaluation is warranted for 
a daytime voiding interval between two and three hours, or; 
awakening to void two times per night; a 20 percent 
evaluation is warranted for a daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night; and a 40 percent evaluation is 
warranted for a daytime voiding interval less than one hour, 
or; awakening to void five or more times per night.  Id.  As 
40 percent is the maximum schedular rating for urinary 
frequency, it would not result in a higher rating for the 
Veteran.  

Obstructive Voiding:  A noncompensable rating is warranted 
for obstructive symptomatology with or without stricture 
disease requiring dilation 1 to 2 times per year.  A 10 
percent evaluation is warranted for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following:  (1) Post void residuals greater than 150 cc.; (2) 
Uroflowmetry; markedly diminished peak flow rate (less than 
10 cc/sec); (3) Recurrent urinary tract infections secondary 
to obstruction; (4) Stricture disease requiring periodic 
dilatation every 2 to 3 months.  A 30 percent evaluation is 
warranted for urinary retention requiring intermittent or 
continuous catheterization.  Id.  As 30 percent is the 
maximum schedular rating for urinary frequency, it would not 
result in a higher rating for the Veteran.  

Thus, in order to receive a higher disability rating under 38 
C.F.R. § 4.115b, it must be demonstrated that there exists 
urine leakage/incontinence requiring the use of an appliance 
or the wearing of absorbent materials which must be changed 
more than 4 times per day.

After a review of the medical evidence of record, the Board 
finds that an increased rating for the Veteran's prostatitis 
is warranted.  

The Veteran's VA treatment records from May 2008 to January 
2009 show that he was seen on a regular basis at the urology 
clinic for treatment of urinary tract symptoms with 
obstruction.  He was prescribed tamsulosin hydrochloride and 
finasteride to treat his prostrate condition.  A May 2008 
urology clinic note detailed the findings of a March 2008 
cystoscopy which demonstrated the urinary bladder to be 
without diverticulum, foreign bodies, or stones.  The note 
also indicated that the Veteran "gets up once or twice at 
night to urinate and he has a weak urinary stream, but he is 
not completely unhappy with this."  The Veteran also denied 
hematuria at this time.

The Veteran underwent a VA genitourinary examination in 
January 2007, at which time his claims folder and medical 
records were reviewed.  Upon examination, urinary symptoms 
were noted.  There was urinary urgency, hesitancy/difficulty 
in starting stream, weak or intermittent stream, dribbling, 
and straining to urinate.  His daytime voiding interval was 
every 10 to 15 minutes.  He reported nighttime voiding 
(nocturia) 2 to 3 times per night.  There was also evidence 
of urinary incontinence which was controlled with 
intermittent use of an appliance.  

The Veteran underwent a subsequent VA genitourinary 
examination in July 2008, at which time his medical records 
were again reviewed.  There was evidence of urinary symptoms.  
Specifically, there was hesitancy/difficulty in starting a 
stream, weak or intermittent stream, dribbling, and 
hematuria.  His daytime voiding intervals were less than one 
hour apart.  He also reported nighttime voiding 4 times per 
night.  He was diagnosed with benign prostatic hypertrophy 
with obstruction.  

The Board has also considered the Veteran's statements and 
sworn testimony.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. 
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  In 
particular, prostatitis, which is rated according to the 
number of times absorbent materials must be changed, is the 
type of disorder that a lay person can provide competent 
evidence on questions of severity.  Furthermore, the Board 
finds the Veteran to be credible due to the consistency of 
his statements and testimony.  His statements with respect to 
the severity of his condition are corroborated by the fact 
that he has been prescribed both tamsulosin hydrochloride and 
finasteride to treat the condition.

Here, in his July 2008 notice of disagreement, the Veteran 
indicated that he is required to change his absorbent 
materials 6 or more times daily, but that the VA examiner did 
not ask for this information at his most recent examination.  

Furthermore, the Veteran testified at a Travel Board hearing 
in April 2009.  The Veteran explained that he wears absorbent 
materials, but only needs to change them if he is driving and 
does not have access to a bathroom, at which time he 
"dribbles."  He reported "continual leakage" and daytime 
voiding intervals of less than one hour apart.  As the Board 
finds the Veteran's statements to be both competent and 
credible, it affords great probative value to his reported 
frequency of absorbent material changes.  

Considering this evidence, the Board finds that the necessary 
elements for a rating increase to 60 percent have been shown.  
In addition to evidence of urine leakage/incontinence 
requiring the use of an appliance or the wearing of absorbent 
materials, the Veteran is competent to indicate that these 
materials must be changed 6 or more times per day. 

Accordingly, the Board resolves doubt in the Veteran's favor 
and finds that the evidence supports a 60 percent rating for 
his service-connected prostatitis.  As such, the appeal is 
granted.

The Board has also considered whether a rating in excess of 
60 percent might be warranted for any period of time during 
the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 
119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, the weight of the credible evidence demonstrates 
that for the period under review, the Veteran's service-
connected prostatitis has not warranted a disability rating 
in excess of 60 percent. 

Furthermore, the Board finds that there is no showing that 
the Veteran's prostatitis has reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability has not warranted 
frequent periods of hospitalization so as to otherwise render 
impractical the application of the regular schedular 
standards.  His July 2008 VA genitourinary examination report 
indicated that his prostatitis did not have any effect on his 
usual daily activities.  Although the Veteran has been 
retired since 1986, he attributes his current lack of 
employment to his hearing impairment rather than to his 
prostatitis.  Thus, the Board finds that a rating of 60 
percent adequately compensates the Veteran for the severity 
of his prostatitis.  Hence, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

A 60 percent rating for prostatitis is granted.  


REMAND

The Veteran and his representative contend, in essence, that 
the Veteran's service-connected disabilities prevent him from 
obtaining substantially gainful employment.  Specifically, at 
his April 2009 Travel Board hearing, the Veteran testified 
that his service-connected bilateral hearing loss prevents 
him from currently obtaining employment.  The Veteran has 
been retired since 1986.  

The most recent statement of the case with respect to the 
Veteran's TDIU claim was issued in August 2008.  Since that 
time, additional VA treatment records which are pertinent to 
the Veteran's claim have been associated with the claims 
folder.  Specifically, these records include VA audiology 
treatment notes, including a comprehensive hearing 
revaluation dated in November 2008.  The Veteran has not 
presented a waiver of initial RO consideration of this 
evidence in writing or during his April 2009 hearing 
testimony.  See 38 C.F.R. § 20.1304(c).  Accordingly, since 
the additional evidence in question is neither duplicative of 
other evidence nor irrelevant, and since a supplemental 
statement of the case pertaining to that evidence was not 
issued, this evidence must be referred back to the RO for 
consideration prior to final adjudication. 38 C.F.R. § 
20.1304.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The RO should review the evidence 
associated with the claims file since the 
August 2008 statement of the case.  After 
review of this evidence, the RO should 
take such additional development action 
as it deems proper with respect to the 
TDIU claim, including the conduct of any 
appropriate VA examinations, and follow 
any applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  
Following such development, the RO should 
review and readjudicate the claim.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


